962 F.2d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Harris PAER, Appellant,v.COONEY & BAINER, P.C., Defendant-Appellee.
No. 91-15554.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1992.*Decided May 7, 1992.

Before CYNTHIA HOLCOMB HALL, BRUNETTI and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The parties entered a stipulation in the district court reading, in pertinent part, as follows:


3
The Plaintiff, the Plaintiff's attorney, and the Defendant, through their respective attorneys, stipulate that they have agreed to a final settlement of all claims between them in this action, which includes payment to the Defendant of all attorneys' fees and costs incurred by Defendant herein, but contemplates an appeal by Plaintiff's counsel of that portion of the Court's Order imposing Rule 11 sanctions.


4
Regardless of what the parties contemplated, "[a] determination by this court of the legal issues underlying the sanctions order is no longer necessary to compel payment of fees, and could not prevent it.   Therefore, this settlement has mooted ... this appeal concerning attorney's fees."   Riverhead Sav. Bank v. National Mortgage Equity Corp., 893 F.2d 1109, 1112 (9th Cir.1990) (citation omitted).


5
APPEAL DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34.4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3